t c memo united_states tax_court rosanna ditaranto petitioner v commissioner of internal revenue respondent docket no filed date rosanna ditaranto pro_se robert francis saal and carroll de groff lansdell for respondent memorandum opinion laro judge this case was submitted to the court fully stipulated for decision without trial see rule respondent determined a dollar_figure 1unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and section references are to the internal_revenue_code in continued deficiency in petitioner’s federal_income_tax as well as additions to tax of dollar_figure for failure_to_file a return timely under sec_6651 dollar_figure for failure_to_pay_tax timely under sec_6651 and dollar_figure for failure to pay estimated_tax under sec_6654 following the parties’ stipulation that the tax required to be shown on petitioner’s federal_income_tax return return was dollar_figure and respondent’s concession of the sec_6654 addition_to_tax we decide whether petitioner’s failures to file timely and to pay timely were due to reasonable_cause and not to willful neglect we hold they were not background our background statement of this case is derived primarily from the parties’ stipulation of facts the accompanying exhibits and the pleadings the stipulated facts are incorporated herein by this reference and are so found petitioner resided in new jersey when she filed her petition petitioner has at all relevant times been an owner and executive of a textile design company she timely requested and was granted a six-month extension of time to file the return included with that extension request was a dollar_figure payment in partial satisfaction of her federal_income_tax liability continued effect for the year at issue some dollar amounts are rounded as of date petitioner had not filed the federal return and respondent prepared a substitute for return on her behalf under sec_6020 the substitute for return reflected the internal revenue service’s irs findings that on the basis of third-party information returns petitioner received dollar_figure during specifically the irs determined that petitioner received information returns reporting income as follows dollar_figure as reported on forms 1099-b proceeds from broker and barter_exchange transactions dollar_figure as reported on form 1099-int interest_income and dollar_figure as reported on form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc the substitute for return allowed petitioner to offset her income with one personal_exemption and the standard_deduction the substitute for return did not however credit petitioner with basis for securities reported as sold on the forms 1099-b though it was subsequently established that she had basis in excess of value ie the securities were in a net_loss position by letter dated date a compliance services field director with the irs notified petitioner that the agency had no record of receiving the return and that the irs had computed her tax penalties and interest on a gross basis ie net of allowable exemptions deductions and credits attached to the letter was a tax calculation summary reflecting the irs’ computation the letter cautioned that respondent would assess the tax penalties and interest shown on the summary unless petitioner filed within days a complete and signed federal_income_tax return or other specified information petitioner did not file the requested return or the alternative information within the 30-day period on date respondent issued to petitioner a notice_of_deficiency on the basis of the substitute for return attached to the notice_of_deficiency were copies of the letter dated date as well as the summary in response to the notice_of_deficiency on date petitioner petitioned the court subsequently on date petitioner filed with respondent the return reporting a total_tax liability of dollar_figure an extension request payment of dollar_figure and total_tax owing of dollar_figure attached to the return was schedule d capital_gains_and_losses claiming a total cost or other basis in securities sold of dollar_figure and a short term capital_loss of dollar_figure petitioner limited her loss from the sale of securities for to dollar_figure as required under sec_1211 petitioner also reported owing a additional tax for early distributions from a qualified_plan or similar account as required under sec_72 the court set this case for trial and the parties submitted this case fully stipulated under rule the parties stipulated that the federal_income_tax due from petitioner for is dollar_figure before credits that she is entitled to a credit of dollar_figure for the payment remitted with her extension request and that she did not timely file the return the record does not indicate that petitioner is entitled to any credit beyond the dollar_figure credit for income_tax remitted with her extension request discussion the sole issue for decision is whether petitioner’s failures to file timely and pay timely were justified by reasonable_cause and not a result of willful neglect petitioner relying on 469_us_241 asserts that she should be held harmless for the additions to tax because her failures to file and pay timely were not the result of a deliberate disregard for her filing and payment obligations as petitioner sees it she exercised ordinary business care in respect of her federal_income_tax responsibilities but was unable to comply on account of circumstances beyond her control respondent maintains that petitioner filed the return late without paying the related tax and that the record does not support a finding that the failures to file and pay timely were due to reasonable_cause we agree with respondent sec_6651 imposes an addition_to_tax for failing to file a required return by its properly extended due_date the amount of the addition_to_tax for failure_to_file equal sec_5 of the tax required to be shown on the return for each complete or partial month the return is late not to exceed in the aggregate sec_6651 sec_6651 imposes a corresponding addition_to_tax for failing to pay timely the tax shown to be due on a federal_income_tax return the amount of the addition_to_tax for failure to pay equals for each complete or partial month a taxpayer fails to pay the tax not to exceed in the aggregate sec_6651 the additions to tax under sec_6651 and are imposed on the net amount due meaning that the amount of tax required to be shown on the return is reduced by the amount of tax paid on or before its due_date and allowed as a credit on the return sec_6651 and see also sec_301_6651-1 proced admin regs for any complete or partial month to which the additions to tax for failure_to_file and pay timely apply the amount of the failure_to_file addition_to_tax is reduced by the amount of the failure to pay addition_to_tax sec_6651 in effect the addition_to_tax for failure_to_file is reduced to for any month in which additions to tax under sec_6651 and apply equally florance v commissioner tcmemo_2009_154 97_tcm_1854 the additions to tax for failures to file timely and to pay timely do not apply where the failures were due to reasonable_cause and not to willful neglect sec_6651 and pursuant to sec_7491 the commissioner bears the initial burden of producing sufficient evidence that it is appropriate to impose the additions to tax under sec_6651 and see also 116_tc_438 where the commissioner meets this evidentiary burden the burden of persuasion is on the taxpayer to show the additions to tax do not apply because the failures to file or to pay timely were due to reasonable_cause and not to willful neglect see id pincite respondent carries his burden of production here by virtue of the parties’ stipulations that petitioner did not file the return timely and that she remitted only dollar_figure toward her dollar_figure tax_liability for that year consequently petitioner bears the burden of proving that such failures were due to reasonable_cause and not willful neglect see rule sec_122 sec_142 higbee v commissioner t c pincite petitioner if she is to prevail must prove that the failures to file and to pay did not result from willful neglect and were due to reasonable_cause see boyle u s pincite 92_tc_899 2the record does not disclose the date on which petitioner made the dollar_figure payment the parties stipulated that the extension request was timely and we conclude on the basis of that stipulation that the dollar_figure payment was also timely therefore the parties’ rule computation shall compute the additions to tax determined to be due from petitioner on the net amount due or dollar_figure see sec_6651 and sec_301_6651-1 proced admin regs willful neglect is present when the taxpayer has handled his or her federal tax obligations with conscious intentional failure or reckless indifference boyle u s pincite reasonable_cause on the other hand may be found where the taxpayer has exercised ordinary business care and prudence but was nevertheless unable to file the return or pay the tax within the dates prescribed by law id pincite the existence of willful neglect or reasonable_cause is a factual determination to be made in the light of well- established legal principles id pincite n we synthesize our discussion of reasonable_cause under sec_6651 and because the standard has been interpreted to be synonymous see e wind indus inc v united_states 196_f3d_499 n 3d cir russell v commissioner tcmemo_2011_81 101_tcm_1363 court cases and administrative regulations are replete with examples of circumstances considered to constitute reasonable_cause sufficient to avoid the additions to tax for failures to file and to pay see eg boyle u s pincite n listing examples then cited in the internal_revenue_manual 114_f3d_366 2d cir aff’g tcmemo_1995_547 ruggeri v commissioner tcmemo_2008_300 96_tcm_511 see also sec_301 c proced admin regs commonly cited examples of reasonable_cause for failures to file or to pay include unavoidable postal delays the death or serious illness of the taxpayer or a member of his or her immediate_family destruction by casualty of the taxpayer’s records or place of business the taxpayer’s reliance on the erroneous information of an irs officer_or_employee and the inability of an irs representative to meet with the taxpayer when the taxpayer makes a timely visit to an irs office for assistance see eg boyle u s pincite n e wind indus inc f 3d pincite reasonable_cause has been found to not exist where a taxpayer continues his or her business activities but nevertheless fails to satisfy his or her tax responsibilities jordan v commissioner tcmemo_2005_266 90_tcm_506 courts will consider all of the facts and circumstances of the taxpayer’s financial condition purportedly giving rise to the failures to file or to pay estate of hartsell v commissioner tcmemo_2004_211 88_tcm_267 petitioner claims that her failures to file timely and to pay timely were due to a confluence of personal professional and financial difficulties that she faced between late and late among the circumstances petitioner cites on brief are that her checkbook was stolen in that her former business partner denied her access to records during a protracted lawsuit that spanned to flood in or her mother’s illness and unfortunate death during and and her current financial difficulties petitioner contends that the cumulative effect of these circumstances constitutes reasonable_cause sufficient to negate the additions to tax we are not persuaded while we are sympathetic to petitioner’s difficulties we decline to conclude that her failures to file and to pay were justified by reasonable_cause and were not due to willful neglect the additions to tax with which we are concerned relate to the return which because the due_date for that return was properly extended was due to be filed no later than date see sec_6072 sec_6081 notwithstanding her extension request petitioner was required to pay the tax relating to the return no later than date see sec_6151 sec_6651 therefore we are primarily concerned with events that might have occurred or existed around date ie the payment_date and date ie the filing_date the chronology offered by petitioner conspicuously fail sec_3petitioner contends that she was generally denied access to these records from through but she goes on to state that in she received a copy of her financial information after she and her business partner settled the litigation that resulted from their dispute accordingly we understand petitioner to admit on brief that she had access to financial information relating to her business during the filing season to cite any events during that time which we construe as reasonable_cause to avoid the additions to tax petitioner’s chronology of events however affirms that during the filing season she engaged in ordinary business activities with apparent disregard for her federal_income_tax obligations petitioner an executive who has balanced the rigors of running her own business for years demonstrated capacity to file the return and pay the resulting tax by filing an extension request and remitting dollar_figure therewith throughout and she continued to manage her textile design company and she relocated her business to avoid bankruptcy even though petitioner was strained financially during and the record establishes she had adequate financial means to satisfy her federal_income_tax liability as petitioner reported on the return she owned securities worth dollar_figure and she received a distribution from her retirement account of dollar_figure these financial_assets were as far as the record suggests available to satisfy petitioner’s unpaid tax_liability for when taken as a whole these events suggest that petitioner acted with conscious disregard of her federal_income_tax obligations and not with ordinary business care and prudence because petitioner has not persuaded us that her failures to file and to pay were due to reasonable_cause and not due to willful neglect we hold she is liable for additions to tax under sec_6651 and we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or lacking in merit to reflect the foregoing and the parties’ concessions decision will be entered under rule
